Case: 6:07-cr-O001

Ss.

UV

3-DCR-JGW Doc#:510 Filed: 12/08/20 Page: 1 of 4 - Page ID#: 3537

wi Teo States Pisrei e1. Court
For the Southern Distr) ct oF
Kentacky
C London \

Eastern District of Kentucky
FILED

DEC -8 200
ted Sretes FF Ament Ca

ATLONDON
ROBERT R. CARR

CLERK U.S. DISTRICT COURT
Cabo Wo.

 

 

V. 6-O7-CR-| 3-555-DtR
| Géorqo Cr\arKw

t ee ec |
| Motion For Com passionare Release Rirsuant

| Ta

420

1 |

| \no.

| Cou

Thos

esp

Sor th

and, ne

Ate

4

> NG USC. & 358A Ce) A) (A) (4)

Gir this \acr year Way \noow a

Ic hor will wever \oe torgoren ; wit
2 Covid -\4 Vifub So Many Peoa le

ve died. We lays aW \osr trends.
ic the \ast Time \ Say iw
TT Toom | was addjey who
ae could lie Wis wa
ons ibilisy {

our
Thong hy
4 OUT of ACLEPTING
the crimes | Commi red.
AW Ond Olways will lhe 406 embarrassed
The way \ acved, for tha liex \ Told
or Cried lam QurlT of,
nope the Court, the AUSA amol Viclams
ati cery Imyo\yedh Ww Wy Case will

 

pT my Smee apology,
Case: 6:07-cr-O001

en

(ey.
We
Ww

| Se

q

Coy
cw
Wo
Ler.
Line
be
Cor

—

Was muy Toult ond \ occepy the responsibil

3-DCR-JGW Doc#: 510 Filed: 12/08/20 Page: 2 of 4 - Page ID#: 3538

\ listened YO san ex-wi ye Deidre. 1c Yellow
Ndict who convinced me \ tould Lie my
¢ out of Th, She Was a Very load
\uence lour in the end LWery Thing
Was add cred Jo FenTany | 1 AWen To “t
2 ley doctors as the Court record coFlects,
Sir over the \asr 14 ye2ots \ \nave Completed
yela\ Proarams Ww cluding Pho \\Se Connect iow
DATA.
\ \ost mae VST \20, Wyo} oud Tho. Knee.
a a\thous\ \ have a prosrevic leq \
Nn Wo long or Walk and will be MQ
Ve Muy Yealamee ib tO bad To allow
rT Walk \ have diabetes and 52
“s medical tondvtions which PUT Me OT
Ae \ Wrvre. This only (o oF UX on The.
aA. Med~ Dura, UAavty ae neonate Sor
Nd, my YNend Ral¥ Thomas Led Yestela ;
dour rave. Cond~i as oF ="

| Judge Ab You now \ Wave 189 Year
KoMTanca. i 620, ow VO ACaWT Tis Monon

the O45 Prowotion ottica has visited and

VAS

Opprowd as nome. Placomeny With a Sen

 

wire anh muy acava~ dough tor ~ \ will nove
Case: 6:07-cr-00013-DCR-JGW Doc#:510 Filed: 12/08/20 Page: 3 of 4 - Page ID#: 3539

—,

Ch MMT Onothol COme , mu loss of rey leg
\poalante prevewy Ma. Som Weal King.
Sic my acon aualncor | st Years old and
1 namin \ weaver row) har \ Could
4 VE OM pessor hort ee You Should
bee her bit, \ want ~ Sect To her
\+ a This motion ef Would have &

| _— Supocviseoh Felease Te Lore aud
witaait Tio. \ Se ete CouST

a his 49 Gear ° ald Man will never

p era Re to \ow OW. What Ones yout Aorist
She ano et YOu MAC Wet and te

/° CaS Receny vy a fology fos ho. We

atned. \ shoulk Wave never colslood those

Pest omd The yact Thor Pas Sola olrass

| ees male iT O Ray \ Was dlaing | \T To

| Savisite 4 Sve onck Deda addi Ci1i0oY. To The.

Pain meds.

| \ \aave. A \OO% (aw With tho VA which

wri o\\ow ny Soureg x wCome andl Counsslers

116 \elp ma. \ wy\\ a le a addicy ond

wa always \nave. e shy Ther addiction.
~idge \ dont want Tod . w_ haga, Please.

| \ \yoo, You bie V ask Mr WeST wor To olyect

ao ask a TO Giant Wy ao eg (2\easg,
we Mu Cio Cun ae, Warde: VV aS wel as

 
Case: 6:07-cr-00013-DCR-JGW Doc #: 510 Filed: 12/08/20 Page: 4 of 4 - Page ID#: 3540

a,

\poasd of my Unvt Tom Agveed thar
JET Compassionate Celeate lat the genera |
wnrsi\ WA Washing Ton dewiek the Vequest |
Wwe. But Tnsk W The Motion Oma Sent iT
On ok \arte

Agoan a \ ope = CCCLBT Why =e slogy
Noh ay, ACC epTaneg Q Qui. \ QAM Wo \omaer
red Tp Deidre nor do \ \naye CwrTact ral
hor ar ler Neqanye Wt \ronee.

8) Moavany \n2ay This Wmoralale CoufT G fan
The mation Ong atony we Lotved wits &
he Superuvoed Polease Mevownts ie iS in
anngy oF Aue % The Covicl outbralle at rt
‘Pribo Wish ho Pre-existing wmodical issues
| Moe yonry Cantos or SUS UL U Ag Covi ~15 Ale
Very \ou. espocthul ly

| YReosga Clard

PL REE re

 

  
  
 

\ doer the alove ib itue ond

| U CofectT K

| \pest’ oF Way browledge : AL :

ov~ 11-20 |

\ Cec tay OO Copy. oF The aloe. wotior) Was

| Seu aie - a postase pad Toa the

S AUSA im Leyinetan on Abu-/7-
(id siete. “20 f=

 

Pa. a
